Case: 20-11204     Document: 00516183407         Page: 1     Date Filed: 01/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-11204                    January 28, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andreco Lott,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:01-CR-177-6


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Andreco Lott, federal prisoner # 27068-177, appeals the denial of his
   motion for compassionate release. See 18 U.S.C. § 3582(c)(1)(A). The
   district court denied Lott’s motion without the benefit of intervening Fifth
   Circuit authority. Therefore, we VACATE the district court’s order and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11204     Document: 00516183407         Page: 2   Date Filed: 01/28/2022




                                  No. 20-11204


   REMAND for further consideration in light of United States v. Shkambi, 993
   F.3d 388 (5th Cir. 2021).
         To the extent Lott’s brief on appeal re-urges his motion for
   appointment of counsel, that motion is DENIED.




                                       2